Citation Nr: 1737977	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March to September 2005 and December 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from the March and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This matter was previously before the Board in April 2015 and was remanded for the Veteran to be afforded the opportunity to appear at a hearing before the Board as requested.

The Veteran appeared at a May 2016 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record. 

The issues of entitlement to an initial rating in excess of 70 percent for PTSD is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence establishes that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2015 to schedule the Veteran for a hearing before a member of the Board.  Upon remand, the Veteran had a hearing before the undersigned VLJ in May 2016.  The Board therefore finds that there was substantial compliance with the prior remand order and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations.

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD disability and unemployability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
 IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that the Veteran's service connected disabilities do preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

As an initial matter, the Veteran is currently in receipt of service connection for PTSD, evaluated as 70 percent disabling; migraine headaches, evaluated as 30 percent; right hip strain, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and, bilateral hearing loss, evaluated as noncompensable.  The Veteran has a combined evaluation of 80 percent disabled and thereby meets the schedular criteria for entitlement to a TDIU.  

The Veteran asserts that he is unemployable as a direct result of his service connected disabilities.  After separating from the military, the Veteran's most notable employment history is working at a casino from 2008 to 2010 and then as a corrections officer from 2010 to 2012.  The Veteran has been unemployed thereafter.  At his May 2016 Board hearing, the Veteran reported that he would frequently engage in physical fights with inmates while he was a corrections officer.  Ultimately, the Veteran left this position as he was going to be forced to take a lower-paying job due to his inability to interact with others as well as his physical limitations.  The Veteran reported that his highest level of education is a high school diploma. 

The Veteran has been found disabled, beginning April 1, 2012, by the Social Security Administration (SSA) as a result of the following disabilities: right hip disability, PTSD, migraine headaches, anxiety disorder, and obesity.  The Board notes that the Veteran is not service connected for obesity and any functional limitations caused by this disability cannot be considered in determining entitlement to a TDIU.  See 38 C.F.R. § 4.19.  Additionally, the Board acknowledges that although the Veteran is service connected for PTSD, all acquired psychiatric disabilities, to include anxiety, are considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2012, the Veteran underwent a VA hip examination.  The examiner noted that the Veteran has functional loss and/or functional impairment due to his service connected right hip disability.  As a result of this disability, the Veteran has less movement than normal, weakened movement, and pain on movement.  However, the examiner noted that the Veteran's hip disability does not impact his ability to work.

The Veteran also underwent a VA headaches examination in June 2012.  The examination report noted that the Veteran has constant head pain on both sides of the head and experiences sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran's migraines were noted to occur more frequently than once per month.  The examiner opined that the Veteran's headaches are so bad that he cannot work as he has to go to a dark, quiet room to rest. 

In June 2012, the Veteran underwent VA hearing loss and tinnitus examinations.  The examination report noted that the Veteran experienced functional impairment due to his bilateral hearing loss as he has difficulty hearing conversational speech.  Additionally, the Veteran's tinnitus results in difficulty hearing with the presence of background noise and bothersome ringing that causes distraction and difficulty with some conversational speech. 

In July 2012, the Veteran underwent a VA PTSD examination.  The examination report noted that due to nightmares, the Veteran only sleeps two hours per night without medication and four to six hours of sleep per night with medication.  The Veteran also reported hypervigilance, avoidance of crowds, intrusive/distressing thoughts, exaggerated startle response, unprovoked violence, avoidance behaviors, social withdrawal, and anger issues.  The examiner opined that the Veteran's PTSD does not prohibit his ability to perform physical or sedentary activities out right, but his chronic sleep impairment is the biggest contributor to poor work performance.  

In May 2013, the Veteran underwent a headaches impairment questionnaire.  The Veteran reported that his headaches are characterized by photo sensitivity, nausea, aversion to loud noises, left sided pounding pain, and can last between one hour and two days.  The Veteran also experiences vertigo, malaise, visual disturbances, mood changes, and mental confusion/inability to concentrate as a result of his headaches.  The questionnaire noted that the Veteran's headaches are of such severity that they require complete prostration and occur bi-monthly.  As a result, the Veteran, on average, is likely to be absent from work more than three times a month.  The physician opined that the Veteran is not capable of performing gainful employment with the symptoms and limitations stemming from his headache impairment.  The physician elaborated that without treatment, the Veteran experiences debilitating headaches 7-10 times per month. 

The determination of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  The Board finds that the medical and lay evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation.  Specifically, the Veteran has stated throughout the record that his PTSD results in the inability to be around and interact with other people, his migraines cause him to frequently miss work, and his hip restricts his physical abilities.  Therefore, the Board finds that entitlement to a TDIU is warranted as neither a physical or sedentary occupation is feasible for the Veteran. 


ORDER

Entitlement to a TDIU is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

At his May 2016 Board hearing, the Veteran stated that he receives all his treatment from the Oklahoma City VA.  The Agency of Original Jurisdiction (AOJ) last obtained the Veteran's VA treatment records in May 2013.  Accordingly, the Board finds that remand is also necessary to obtain recent VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Additionally, the Veteran was last afforded a VA examination for his PTSD in July 2012, over five years ago. The Board finds that a new PTSD examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, schedule the Veteran for a PTSD VA examination to assess the severity of his service connected PTSD.  The examiner must review the electronic claims file to include this remand.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also indicate the impairment that results from the Veteran's service connected PTSD in terms of occupational functioning and daily activities.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why this is so.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


